UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21327 Dreyfus Manager Funds II (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 2/28/09 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Balanced Opportunity Fund February 28, 2009 (Unaudited) Common Stocks65.6% Shares Value ($) Consumer Discretionary6.1% Best Buy 15,350 442,387 Carnival 7,973 155,952 Darden Restaurants 20,425 554,334 Family Dollar Stores 20,980 575,691 Home Depot 118,157 2,468,300 Johnson Controls 16,120 183,446 Lowe's Cos. 57,730 914,443 Macy's 59,320 466,848 Mattel 52,680 623,731 McDonald's 23,230 1,213,767 News, Cl. A 244,410 1,358,920 NVR 1,350 a,b 449,240 O'Reilly Automotive 14,110 a,b 470,710 OfficeMax 58,560 223,699 Omnicom Group 69,110 1,660,713 Rent-A-Center 29,970 b 525,074 Ross Stores 58,360 1,722,787 Time Warner 227,700 1,737,351 Toll Brothers 36,650 a,b 580,903 Consumer Staples8.8% Coca-Cola Enterprises 89,050 1,022,294 Colgate-Palmolive 34,101 2,052,198 CVS Caremark 161,071 4,145,968 Dean Foods 82,246 a,b 1,681,931 Energizer Holdings 19,940 b 841,269 Estee Lauder, Cl. A 12,704 287,746 Kraft Foods, Cl. A 58,812 1,339,737 Kroger 30,540 631,262 Lorillard 32,010 1,870,664 Molson Coors Brewing, Cl. B 29,930 1,054,434 PepsiCo 27,455 1,321,684 Philip Morris International 88,510 2,962,430 Smithfield Foods 36,370 a,b 285,505 Wal-Mart Stores 82,049 4,040,093 Energy10.1% Anadarko Petroleum 19,240 672,438 Cameron International 23,500 b 453,080 Chevron 130,798 7,940,747 ConocoPhillips 52,480 1,960,128 Devon Energy 11,170 487,794 EOG Resources 18,970 949,259 Hess 48,534 2,654,324 Marathon Oil 62,860 1,462,752 National Oilwell Varco 27,040 b 722,779 Newfield Exploration 20,110 b 388,726 Occidental Petroleum 99,320 5,151,728 Valero Energy 15,700 304,266 Williams 36,640 414,032 XTO Energy 112,307 3,555,640 Financial10.2% Ameriprise Financial 56,430 899,494 AON 32,580 1,245,859 Arch Capital Group 3,740 b 201,960 Charles Schwab 48,804 620,299 Chubb 85,260 3,328,550 Fidelity National Financial, Cl. A 44,060 730,074 First American 25,080 581,104 First Horizon National 80,637 a 739,441 Franklin Resources 36,350 1,664,830 Goldman Sachs Group 13,040 1,187,683 JPMorgan Chase & Co. 216,844 4,954,885 KeyCorp 78,450 549,934 Marsh & McLennan Cos. 31,550 565,691 MetLife 92,028 1,698,830 Moody's 61,610 a 1,105,900 Morgan Stanley 47,710 932,253 Northern Trust 38,700 2,149,785 PartnerRe 3,840 a 237,696 PNC Financial Services Group 9,690 264,925 RenaissanceRe Holdings 5,840 262,975 TD Ameritrade Holding 41,640 b 494,267 Travelers Cos. 31,420 1,135,833 Wells Fargo & Co. 160,632 1,943,647 Health Care9.9% Abbott Laboratories 18,338 868,121 Aetna 45,580 1,087,995 AmerisourceBergen 15,330 486,881 Amgen 62,770 b 3,071,336 Baxter International 47,490 2,417,716 Biogen Idec 18,740 b 862,790 Boston Scientific 28,190 b 197,894 Cephalon 6,900 a,b 452,571 Covidien 38,318 1,213,531 Gilead Sciences 22,672 b 1,015,706 Hospira 18,320 b 425,024 Life Technologies 39,145 b 1,141,077 McKesson 23,400 959,868 Merck & Co. 35,050 848,210 Novartis, ADR 25,570 926,913 Pfizer 323,147 3,977,940 Schering-Plough 76,400 1,328,596 St. Jude Medical 40,300 b 1,336,348 UnitedHealth Group 21,270 417,956 Vertex Pharmaceuticals 26,760 b 808,955 WellPoint 11,470 b 389,062 Wyeth 59,920 2,445,934 Industrial4.8% Delta Air Lines 60,479 a,b 304,209 Dover 44,103 1,099,929 Eaton 11,820 427,293 Emerson Electric 14,690 392,957 FedEx 14,091 608,872 Fluor 22,570 750,452 General Electric 102,730 874,232 Goodrich 22,760 754,266 Honeywell International 18,600 499,038 Illinois Tool Works 15,410 428,398 L-3 Communications Holdings 12,760 863,214 Lockheed Martin 7,130 449,974 Paccar 19,010 476,581 Parker Hannifin 22,590 753,828 Raytheon 30,730 1,228,278 Republic Services 36,281 721,992 Textron 25,420 143,623 Tyco International 49,735 997,187 Union Pacific 14,483 543,402 Waste Management 25,966 a 701,082 Information Technology9.5% Accenture, Cl. A 18,620 543,518 Akamai Technologies 38,860 b 702,977 Apple 11,001 b 982,499 Broadcom, Cl. A 43,144 b 709,719 Cisco Systems 203,948 b 2,971,522 EMC 70,720 b 742,560 Hewlett-Packard 37,338 1,083,922 Intel 108,642 1,384,099 International Business Machines 27,550 2,535,426 Juniper Networks 70,309 b 999,091 Lam Research 84,960 b 1,661,818 Microsoft 214,390 3,462,398 Motorola 188,230 662,570 National Semiconductor 48,700 530,830 Nokia, ADR 118,480 1,108,973 Oracle 87,453 b 1,359,020 QUALCOMM 78,004 2,607,674 Symantec 40,070 b 554,168 Visa, Cl. A 17,710 1,004,334 Materials1.6% Air Products & Chemicals 9,730 450,012 Celanese, Ser. A 22,720 194,029 Freeport-McMoRan Copper & Gold 40,390 1,228,664 Mosaic 33,280 1,432,704 Newmont Mining 5,910 246,033 Packaging Corp. of America 23,190 a 245,582 Pactiv 29,510 b 467,143 Telecommunication Services.8% AT & T 84,454 Utilities3.8% American Electric Power 49,750 1,395,488 Entergy 23,190 1,562,774 Exelon 31,220 1,474,208 FPL Group 10,000 453,300 NRG Energy 48,990 a,b 925,911 PG & E 44,790 1,711,874 Questar 45,450 1,310,324 Sempra Energy 31,600 1,313,612 Total Common Stocks (cost $254,650,413) Coupon Maturity Principal Bonds and Notes32.2% Rate (%) Date Amount ($) Value ($) Asset-Backed Ctfs./Auto Receivables.9% Americredit Automobile Receivables Trust, Ser. 2008-AF, Cl. A2A 4.47 1/12/12 82,831 79,529 Americredit Automobile Receivables Trust, Ser. 2005-DA, Cl. A3 4.87 12/6/10 47,004 46,531 Americredit Automobile Receivables Trust, Ser. 2006-BG, Cl. A3 5.21 10/6/11 56,798 55,687 Americredit Prime Automobile Receivables, Ser. 2007-2M, Cl. A2B 0.83 11/8/10 10,087 c 9,981 Americredit Prime Automobile Receivables, Ser. 2007-1, Cl. B 5.35 9/9/13 210,000 166,194 Americredit Prime Automobile Receivables, Ser. 2007-1, Cl. C 5.43 2/10/14 230,000 159,545 Capital One Auto Finance Trust, Ser. 2007-A, Cl. A3B 0.46 8/15/11 55,821 c 53,472 Capital One Auto Finance Trust, Ser. 2006-C, Cl. A3A 5.07 7/15/11 148,961 145,352 Capital One Auto Finance Trust, Ser. 2007-C, Cl. A3A 5.13 4/16/12 914,944 845,995 Ford Credit Auto Owner Trust, Ser. 2006-C, Cl. C 5.47 9/15/12 100,000 68,403 Ford Credit Auto Owner Trust, Ser. 2007-A, Cl. C 5.80 2/15/13 270,000 170,063 Hyundai Auto Receivables Trust, Ser. 2007-A, Cl. A3A 5.04 1/17/12 363,741 364,291 Triad Auto Receivables Owner Trust, Ser. 2006-A, Cl. A3 4.77 1/12/11 17,055 16,988 Wachovia Auto Loan Owner Trust, Ser. 2007-1, Cl. D 5.65 2/20/13 860,000 325,166 Asset-Backed Ctfs./Home Equity Loans.3% Ameriquest Mortgage Securities, Ser. 2003-11, Cl. AF6 5.14 1/25/34 164,861 c 126,298 Bear Stearns Asset Backed Securities Trust, Ser. 2005-EC1, Cl. A2 0.72 11/25/35 277,386 c 250,819 JP Morgan Mortgage Acquisition, Ser. 2005-FRE1, Cl. A2F2 5.22 10/25/35 39,035 c 38,640 Mastr Asset Backed Securities Trust, Ser. 2006-AM1, Cl. A2 0.60 1/25/36 24,942 c 23,331 Residential Asset Securities, Ser. 2005-EMX4, Cl. A2 0.73 11/25/35 449,559 c 373,862 Asset-Backed Ctfs./Manufactured Housing.0% Green Tree Financial, Ser. 1994-7, Cl. M1 9.25 3/15/20 52,863 Chemicals.1% E.I. Du Pont De Nemours, Sr. Notes 5.75 3/15/19 210,000 a Commercial Mortgage Pass-Through Ctfs.2.4% Banc of America Commercial Mortgage, Ser. 2003-1, Cl. A1 3.88 9/11/36 737,940 701,952 Banc of America Commercial Mortgage, Ser. 2002-2, Cl. A3 5.12 7/11/43 265,000 246,292 Bear Stearns Commercial Mortgage Securities, Ser. 2003-T12, Cl. A3 4.24 8/13/39 595,000 c 570,967 Bear Stearns Commercial Mortgage Securities, Ser. 2006-PW12, Cl. AAB 5.69 9/11/38 100,000 c 76,136 Crown Castle Towers, Ser. 2006-1A, Cl. AFX 5.24 11/15/36 1,050,000 d 971,250 Crown Castle Towers, Ser. 2006-1A, Cl. B 5.36 11/15/36 250,000 d 222,500 Crown Castle Towers, Ser. 2006-1A, Cl. C 5.47 11/15/36 665,000 d 581,875 Crown Castle Towers, Ser. 2005-1A, Cl. D 5.61 6/15/35 70,000 d 63,700 Crown Castle Towers, Ser. 2006-1A, Cl. D 5.77 11/15/36 815,000 d 717,200 CS First Boston Mortgage Securities, Ser. 2005-C4, Cl. A2 5.02 8/15/38 175,000 162,513 CS First Boston Mortgage Securities, Ser. 2005-C5, Cl. A4 5.10 8/15/38 660,000 c 487,318 Global Signal Trust, Ser. 2006-1, Cl. C 5.71 2/15/36 75,000 d 67,875 Global Signal Trust, Ser. 2006-1, Cl. D 6.05 2/15/36 90,000 d 81,000 Global Signal Trust, Ser. 2006-1, Cl. E 6.49 2/15/36 35,000 d 31,500 Goldman Sachs Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. E 0.88 3/6/20 560,000 c,d 368,347 Goldman Sachs Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. K 1.50 3/6/20 325,000 c,d 200,932 Merrill Lynch Mortgage Trust, Ser. 2005-CKI1, Cl. A2 5.22 11/12/37 45,000 c 41,080 SBA CMBS Trust, Ser. 2005-1A, Cl. C 5.73 11/15/35 35,000 d 30,625 SBA CMBS Trust, Ser. 2006-1A, Cl. D 5.85 11/15/36 291,000 d 240,075 TIAA Seasoned Commercial Mortgage Trust, Ser. 2007-C4, Cl. A3 6.09 8/15/39 415,000 c 314,061 Wachovia Bank Commercial Mortgage Trust, Ser. 2005-C16, Cl. A2 4.38 10/15/41 69,146 66,088 Wachovia Bank Commercial Mortgage Trust, Ser. 2005-C19, Cl. A5 4.66 5/15/44 265,000 211,103 Computers.2% International Business Machines, Sr. Unscd. Notes 5.70 9/14/17 650,000 Consumer Staples.8% Altria Group, Gtd. Notes 9.70 11/10/18 200,000 209,729 Anheuser-Busch InBev Worldwide, Gtd. Notes 8.20 1/15/39 445,000 d 432,627 Bottling Group, Sr. Unscd. Notes 5.13 1/15/19 230,000 229,460 Diageo Capital, Gtd. Notes 7.38 1/15/14 315,000 350,721 Kraft Foods, Sr. Unscd. Notes 6.00 2/11/13 105,000 109,553 Kraft Foods, Sr. Unscd. Notes 6.88 2/1/38 325,000 323,355 Kroger, Gtd. Notes 6.15 1/15/20 440,000 434,313 Diversified Financial Services2.7% Amvescap, Gtd. Notes 5.38 2/27/13 50,000 38,701 Amvescap, Gtd. Notes 5.38 12/15/14 310,000 216,361 Barclays Bank, Jr. Sub. Bonds 5.93 9/29/49 700,000 c,d 187,974 Barclays Bank, Sub. Bonds 7.70 4/29/49 385,000 c,d 191,670 Caterpillar Financial Services, Sr. Unscd. Notes 7.15 2/15/19 275,000 264,062 Citigroup, Sr. Unscd. Notes 6.13 5/15/18 405,000 349,841 ConocoPhillips Canada, Gtd. Notes 5.30 4/15/12 460,000 480,246 Countrywide Home Loans, Gtd. Notes 4.13 9/15/09 40,000 39,638 ERAC USA Finance, Bonds 5.60 5/1/15 90,000 d 60,015 ERAC USA Finance, Gtd. Notes 6.38 10/15/17 90,000 d 58,562 ERAC USA Finance, Gtd. Notes 7.00 10/15/37 685,000 d 386,065 ERAC USA Finance, Notes 7.95 12/15/09 50,000 d 48,021 Goldman Sachs Group, Sub. Notes 5.63 1/15/17 400,000 321,303 Goldman Sachs Group, Sub. Notes 6.75 10/1/37 310,000 220,977 HSBC Finance Capital Trust IX, Gtd. Notes 5.91 11/30/35 410,000 c 122,014 Jefferies Group, Sr. Unscd. Debs. 6.25 1/15/36 755,000 409,785 Jefferies Group, Sr. Unscd. Notes 7.75 3/15/12 550,000 512,757 JPMorgan Chase & Co., Sr. Unscd. Notes 6.00 1/15/18 285,000 275,950 JPMorgan Chase & Co., Sr. Unscd. Notes 6.40 5/15/38 400,000 383,914 M&T Bank, Sr. Unscd. Bonds 5.38 5/24/12 105,000 97,875 Marshall & Ilsley, Sr. Unscd. Notes 5.63 8/17/09 355,000 354,516 Morgan Stanley, Sr. Unscd. Notes 5.30 3/1/13 30,000 28,155 Morgan Stanley, Sr. Unscd. Notes 6.60 4/1/12 95,000 94,395 MUFG Capital Finance I, Bank Gtd. Bonds 6.35 7/29/49 910,000 c 627,383 Pearson Dollar Finance Two, Gtd. Notes 6.25 5/6/18 395,000 d 342,101 SMFG Preferred Capital, Sub. Bonds 6.08 1/29/49 188,000 c,d 113,466 Sovereign Bancorp, Sr. Unscd. Notes 4.80 9/1/10 140,000 c 131,111 Sumitomo Mitsui Banking, Sub. Notes EUR 4.38 7/29/49 50,000 c,e 32,645 SunTrust Preferred Capital I, Bank Gtd. Notes 5.85 12/31/49 805,000 c 273,832 Wells Fargo Capital XIII, Gtd. Secs. 7.70 12/29/49 1,000,000 c 487,230 Foreign/Governmental.1% United Mexican States, Sr. Unscd. Notes 5.63 1/15/17 420,000 a Health Care.3% Abbott Laboratories, Sr. Unscd. Notes 6.00 4/1/39 175,000 175,617 Novartis Securities Investment, Gtd. Notes 5.13 2/10/19 160,000 158,608 Teva Pharmaceutical Finance, Gtd. Notes 6.15 2/1/36 240,000 219,460 Wellpoint, Sr. Unscd. Notes 5.88 6/15/17 290,000 270,843 Industrial.4% Allied Waste North America, Sr. Scd. Notes, Ser. B 7.13 5/15/16 80,000 77,307 Allied Waste North America, Sr. Scd. Notes 7.25 3/15/15 70,000 68,332 Atlas Copco, Sr. Unscd. Bonds 5.60 5/22/17 285,000 d 271,483 Honeywell International, Sr. Unscd. Notes 5.00 2/15/19 330,000 320,803 USA Waste Services, Sr. Unscd. Notes 7.00 7/15/28 45,000 40,580 Waste Management, Gtd. Notes 7.38 5/15/29 285,000 252,877 Insurance.2% Ace INA Holdings, Gtd. Notes 5.80 3/15/18 45,000 41,098 Lincoln National, Jr. Sub. Bonds 6.05 4/20/67 185,000 c 70,384 MetLife, Notes 7.72 2/15/19 205,000 198,137 Metropolitan Life Global Funding I, Sr. Scd. Notes 5.13 4/10/13 250,000 d 239,043 Willis North America, Gtd. Notes 6.20 3/28/17 25,000 17,150 Media & Telecommunications2.2% AT&T, Sr. Unscd. Notes 5.60 5/15/18 30,000 28,916 AT&T, Sr. Unscd. Bonds 6.55 2/15/39 665,000 619,051 British Sky Broadcasting, Gtd. Notes 6.10 2/15/18 215,000 d 192,806 BSKYB Finance UK, Gtd. Notes 6.50 10/15/35 400,000 d 288,437 Cisco Systems, Notes 5.90 2/15/39 210,000 196,206 Comcast, Gtd. Notes 6.30 11/15/17 80,000 77,661 Comcast, Gtd. Notes 6.50 11/15/35 435,000 377,916 Cox Communications, Notes 6.25 6/1/18 355,000 d 312,474 KPN, Sr. Unscd. Notes 8.00 10/1/10 170,000 177,719 KPN, Sr. Unscd. Bonds 8.38 10/1/30 125,000 135,745 News America, Gtd. Notes 6.65 11/15/37 570,000 462,096 Reed Elsevier Capital, Gtd. Notes 8.63 1/15/19 240,000 240,905 Telecom Italia Capital, Gtd. Notes 5.25 11/15/13 410,000 368,574 Telefonica Emisiones, Gtd. Notes 5.98 6/20/11 475,000 491,602 Time Warner Cable, Gtd. Notes 5.85 5/1/17 715,000 647,613 Time Warner, Gtd. Notes 5.88 11/15/16 54,000 50,676 Verizon Communications, Sr. Unscd. Notes 5.85 9/15/35 500,000 440,873 Verizon Communications, Sr. Unscd. Notes 6.10 4/15/18 80,000 79,344 Verizon Communications, Sr. Unscd. Notes 8.95 3/1/39 135,000 159,704 Verizon Wireless Capital, Sr. Unscd. Notes 5.55 2/1/14 455,000 d 452,836 Office And Business Equipment.1% Xerox, Sr. Unscd. Notes 5.50 5/15/12 75,000 69,571 Xerox, Sr. Unscd. Notes 5.65 5/15/13 105,000 94,848 Oil & Gas.2% Marathon Oil, Sr. Notes 7.50 2/15/19 225,000 218,942 Petro-Canada, Sr. Unscd. Notes 6.80 5/15/38 100,000 73,831 Trans-Canada Pipelines, Sr. Unscd. Notes 7.63 1/15/39 195,000 195,316 Transocean, Sr. Unscd. Notes 6.00 3/15/18 190,000 179,642 Real Estate Investment Trusts1.3% Arden Realty, Sr. Unscd. Notes 5.25 3/1/15 125,000 110,591 Boston Properties, Sr. Unscd. Notes 5.63 4/15/15 925,000 735,605 Federal Realty Investment Trust, Sr. Unscd. Bonds 5.65 6/1/16 625,000 419,386 Federal Realty Investment Trust, Sr. Unscd. Notes 6.00 7/15/12 25,000 20,583 Liberty Property, Sr. Unscd. Notes 5.50 12/15/16 250,000 172,649 Mack-Cali Realty, Sr. Unscd. Notes 5.05 4/15/10 70,000 62,280 Mack-Cali Realty, Sr. Unscd. Notes 5.25 1/15/12 100,000 81,961 National Retail Property, Sr. Unscd. Notes 6.15 12/15/15 50,000 35,399 Prologis, Sr. Unscd. Notes 6.63 5/15/18 460,000 259,216 Regency Centers, Gtd. Notes 5.25 8/1/15 45,000 31,259 Regency Centers, Gtd. Notes 5.88 6/15/17 415,000 288,425 Simon Property Group, Sr. Unscd. Notes 5.00 3/1/12 175,000 156,248 Simon Property Group, Sr. Unscd. Notes 5.75 5/1/12 833,000 755,423 WEA Finance, Sr. Notes 7.13 4/15/18 475,000 d 393,046 Residential Mortgage Pass-Through Ctfs..0% ChaseFlex Trust, Ser. 2006-2, Cl. A1A 5.59 9/25/36 13,148 c State/Territory General Obligations.5% Clark County Bond Bank, GO (Insured; MBIA) 5.25 12/1/12 20,000 f 22,648 Clark County School District, GO, Ser. F (Insured; FSA) 5.50 12/15/11 60,000 f 66,685 Clark County School District, GO, Ser. F (Insured; FSA) 5.50 12/15/11 80,000 f 88,913 Cypress-Fairbanks Independent School District, GO, Ser. A (Schoolhouse) (Insured; PSF-GTD) 5.25 2/15/10 55,000 f 57,401 Delaware Housing Authority, SFMR D-2, Revenue Bonds 5.80 7/1/16 345,000 354,443 Tobacco Settlement Finance Authority of West Virginia, Tobacco Settlement Asset-Backed Bonds 7.47 6/1/47 1,055,000 609,305 Williamson County, GO, Ser. A (Insured; FSA) 6.00 8/15/10 30,000 f 32,163 Transportation.2% Canadian National Railway, Sr. Unscd. Notes 5.55 5/15/18 390,000 388,080 Norfolk Southern, Sr. Unscd. Notes 5.75 4/1/18 195,000 188,141 U.S. Government Agencies/Mortgage-Backed15.6% Federal Home Loan Mortgage Corp.: 3.50%, 9/1/10 34,538 g 34,475 4.50%, 1/1/39 - 2/1/39 3,112,423 g 3,120,815 5.00%, 1/1/23 - 6/1/37 3,189,443 g 3,248,584 5.50%, 4/1/22 - 3/1/38 2,560,227 g 2,650,465 6.00%, 9/1/37 - 3/1/38 1,552,390 g 1,609,033 Federal National Mortgage Association: 4.00%, 5/1/10 166,849 g 170,216 4.50%, 1/1/21 - 2/1/39 13,595,289 g 13,724,459 5.00%, 8/1/20 - 3/1/36 6,240,990 g 6,391,561 5.50%, 9/1/34 - 10/1/36 4,833,307 g 4,960,345 6.00%, 5/1/22 - 4/1/38 2,332,832 g 2,413,388 8.00%, 3/1/30 668 g 713 Government National Mortgage Association I: 5.50%, 4/15/33 163,296 168,394 Ser. 2005-90, Cl. A, 3.76%, 9/16/28 170,220 169,977 Ser. 2005-29, Cl. A, 4.02%, 7/16/27 143,616 143,892 Ser. 2007-34, Cl. A 4.27%, 11/16/26 2,871,196 2,887,160 Ser. 2005-87, Cl. A, 4.45%, 3/16/25 115,826 116,730 U.S. Government Securities1.6% U.S. Treasury Bonds 4.50 2/15/36 98,000 108,566 U.S. Treasury Bonds 5.00 5/15/37 85,000 a 102,279 U.S. Treasury Notes 2.50 3/31/13 320,000 330,075 U.S. Treasury Notes 4.75 8/15/17 350,000 396,922 U.S. Treasury Notes 4.88 4/30/11 1,101,000 1,191,231 U.S. Treasury Notes 4.88 5/31/11 580,000 a 628,530 U.S. Treasury Strip 0.00 2/15/36 4,390,000 1,589,066 Utilities2.1% Appalachian Power, Sr. Unscd. Notes, Ser. O 5.65 8/15/12 225,000 221,127 Cleveland Electric Illuminating, Sr. Unscd. Notes 5.70 4/1/17 845,000 746,190 Columbus Southern Power, Sr. Unscd. Notes 6.05 5/1/18 105,000 99,904 Consolidated Edison of New York, Sr. Unscd. Debs., Ser. 06-D 5.30 12/1/16 95,000 94,290 Consolidated Edison of New York, Sr. Unscd. Debs., Ser. 08-A 5.85 4/1/18 115,000 118,519 Consolidated Edison of New York, Sr. Unscd. Debs., Ser. 07-A 6.30 8/15/37 495,000 500,892 Duke Energy Carolinas, First Mortgage Bonds 5.25 1/15/18 95,000 a 96,013 E.ON International Finance, Gtd. Notes 5.80 4/30/18 190,000 d 181,946 Enel Finance International, Gtd. Notes 5.70 1/15/13 185,000 d 183,340 Enel Finance International, Gtd. Bonds 6.25 9/15/17 735,000 d 647,507 FirstEnergy, Sr. Unscd. Notes, Ser. B 6.45 11/15/11 40,000 39,982 Midamerican Energy Holdings, Sr. Unscd. Bonds 6.50 9/15/37 475,000 459,457 National Grid, Sr. Unscd. Notes 6.30 8/1/16 690,000 659,786 Nevada Power, Mortgage Notes 6.50 8/1/18 270,000 256,057 Nevada Power, Mortgage Notes, Ser. R 6.75 7/1/37 55,000 48,795 NiSource Finance, Gtd. Notes 5.25 9/15/17 600,000 442,681 Pacific Gas & Electric, Sr. Unscd. Notes 6.35 2/15/38 50,000 52,036 Potomac Electric Power, Sr. Scd. Bonds 6.50 11/15/37 200,000 194,657 Sierra Pacific Power, Mortgage Notes, Ser. P 6.75 7/1/37 25,000 22,180 Southern, Sr. Unscd. Notes, Ser. A 5.30 1/15/12 301,000 311,796 Virginia Electric & Power, Sr. Unscd. Notes 5.40 4/30/18 205,000 203,990 Total Bonds and Notes (cost $93,527,779) Other Investment2.0% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $5,390,000) 5,390,000 h Investment of Cash Collateral for Securities Loaned2.6% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $6,954,569) 6,954,569 h Total Investments (cost $360,522,761) 102.4% Liabilities, Less Cash and Receivables (2.4%) Net Assets 100.0% ADR - American Depository Receipts FSA - Financial Security Assurabce GOGeneral Obligation MBIAMunicipal Bond Investors Assurance Insurance Corporation PSF-GTDPermanent School Fund Guaranteed SFMRSingle Family Mortgage Revenue a All or a portion of these securities are on loan. At February 28, 2009, the total market value of the fund's securities on loan is $6,575,073 and the total market value of the collateral held by the fund is $6,954,569. b Non-income producing security. c Variable rate securityinterest rate subject to periodic change. d Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2009, these securities amounted to $8,560,298 or 3.2% of net assets. e Principal amount stated in U.S. Dollars unless otherwise noted. EUREuro f These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. g On September 7, 2008, the Federal Housing Finance Agency (FHFA) placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator. As such, the FHFA will oversee the continuing affairs of these companies. h Investment in affiliated money market mutual fund. At February 28, 2009 , the aggregate cost of investment securities for income tax purposes was $360,522,761. Net unrealized depreciation on investments was $85,500,681 of which $1,968,344 related to appreciated investment securities and $87,469,025 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds , credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments) . The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of February 28, 2009 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investment in Securities 188,549,167 86,472,913 0 Other Financial Instruments 0 0 0 0 Liabilities ($) Other Financial Instruments 0 0 0 0  Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts, swap contracts and any options contracts. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Manager Funds II By: /s/ J. David Officer J. David Officer President Date: April 23, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: April 23, 2009 By: /s/ James Windels James Windels Treasurer Date: April 23, 2009 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
